     Case 3:19-cv-01662-BEN-JLB Document 30 Filed 12/14/20 PageID.534 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RUSSELL FOUTS, et al.,                            Case No.: 19-cv-01662-BEN-JLB
12                                   Plaintiffs,
                                                       ORDER:
13   v.
                                                       (1) GRANTING JOINT MOTION TO
14   XAVIER BECERRA,
                                                       AMEND SCHEDULING ORDER;
15                                  Defendant.         AND
16
                                                       (2) ISSUING AMENDED
17                                                     SCHEDULING ORDER
18
                                                       [ECF Nos. 18; 29]
19
20         Before the Court is the parties’ Joint Motion to Amend Scheduling Order. (ECF No.
21   29.) The parties request a three-month continuance of the Pretrial Conference and related
22   pretrial deadlines so the Court may rule on the pending cross-motions for summary
23   judgment first. Due to the COVID-19 pandemic and resulting public-health directives in
24   California, the Court has continued the motion hearing on the parties’ cross-motions for
25   summary judgment to January 13, 2021. (ECF No. 28.)
26         For good cause shown, the parties’ joint motion is GRANTED, and the operative
27   Scheduling Order (ECF No. 18) is amended as follows:
28   ///

                                                   1
                                                                             19-cv-01662-BEN-JLB
     Case 3:19-cv-01662-BEN-JLB Document 30 Filed 12/14/20 PageID.535 Page 2 of 3



 1         1.     For bench trials before the Honorable Roger T. Benitez, counsel shall file their
 2   Memoranda of Contentions of Fact and Law and take any other action required by Civil
 3   Local Rule 16.1(f)(2) by March 22, 2021.
 4         2.     Counsel shall comply with the pretrial disclosure requirements of Federal
 5   Rule of Civil Procedure 26(a)(3) by March 22, 2021. Failure to comply with these
 6   disclosure requirements could result in evidence preclusion or other sanctions under
 7   Federal Rule of Civil Procedure 37.
 8         3.     Counsel shall meet and take the action required by Civil Local Rule 16.1(f)(4)
 9   by March 29, 2021. At this meeting, counsel shall discuss and attempt to enter into
10   stipulations and agreements resulting in simplification of the triable issues. Counsel shall
11   exchange copies and/or display all exhibits other than those to be used for impeachment.
12   The exhibits shall be prepared in accordance with Civil Local Rule 16.1(f)(4)(c). Counsel
13   shall note any objections they have to any other parties’ Pretrial Disclosures under Federal
14   Rule of Civil Procedure 26(a)(3). Counsel shall cooperate in the preparation of the
15   proposed pretrial conference order.
16         4.     Counsel for plaintiff will be responsible for preparing the pretrial order and
17   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f).                     By
18   April 5, 2021, plaintiff’s counsel must provide opposing counsel with the proposed pretrial
19   order for review and approval. Opposing counsel must communicate promptly with
20   plaintiff’s attorney concerning any objections to form or content of the pretrial order, and
21   both parties shall attempt promptly to resolve their differences, if any, concerning the order.
22         5.     The Proposed Final Pretrial Conference Order, including objections to any
23   other parties’ Federal Rule of Civil Procedure 26(a)(3) Pretrial Disclosures shall be
24   prepared, served, and lodged with the assigned district judge by April 12, 2021, and shall
25   be in the form prescribed in and comply with Civil Local Rule 16.1(f)(6).
26         6.     The final Pretrial Conference is scheduled on the calendar of the Honorable
27   Roger T. Benitez on April 19, 2021, at 10:30 AM.
28   ///

                                                    2
                                                                                  19-cv-01662-BEN-JLB
     Case 3:19-cv-01662-BEN-JLB Document 30 Filed 12/14/20 PageID.536 Page 3 of 3



 1         7.     The parties must review the chambers’ rules for the assigned district judge
 2   and magistrate judge.
 3         8.     A post trial settlement conference before a magistrate judge may be held
 4   within 30 days of verdict in the case.
 5         9.     The dates and times set forth herein will not be modified except for good cause
 6   shown.
 7         10.    Briefs or memoranda in support of or in opposition to any pending motion
 8   shall not exceed twenty-five (25) pages in length without leave of a district court judge.
 9   No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
10   Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
11   and a table of authorities cited.
12         11.    Plaintiff’s counsel shall serve a copy of this order on all parties that enter this
13   case hereafter.
14         IT IS SO ORDERED.
15   Dated: December 14, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                  19-cv-01662-BEN-JLB
